Ross, J.,
concurring in affirmance.
In my opinion the judgment of the district court should be affirmed on a ground other than those mentioned in the opinion. The chapter of the statute conferring power upon the insurance board contains the following provisions:
“Such board shall have general supervision, control ■and regulation of insurance companies, associations, and societies and the business of insurance in Nebraska including companies in process of organization. It shall have power to make all needful rules and regulations for the purpose of carrying out the true spirit and meaning of this chapter and all laws relating to the business of insurance.” Rev. St. 1913, sec. 3139.
The- power to investigate insurance companies has also been committed to the insurance board. A statutory provision relating to names of insurance companies is as follows:
“No company, association or society organized under this chapter shall take any name in use by any other company, association or society or so closely resembling such name as to mislead the public as to its identity.” Rev. St. 1913, sec. 3209.
Under powers granted by the legislature the insurance board, in acting upon an application for a license to transact insurance business in Nebraska may exercise a legal discretion as to similarity of applicant’s name and that of other societies already licensed. As I view the law, the insurance board exercised a legal discretion in refusing the license on the ground stated in its order. In my opinion, the grant of legislative power is unduly restricted in State v. Morehead, 100 Neb. 864.